        Case 9:20-cv-00131-DLC Document 19 Filed 04/12/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

BLACKWOOD LC FUNDING, LLC and                      CV 20–131–M–DLC
PATRICK A. LEISER AND GAYLE L.
LEISER REVOCABLE TRUST,

                  Plaintiffs,                             ORDER

        vs.

TREVOR SCHAEFER,

                  Defendant.


      Pursuant to the Stipulation to Dismiss with Prejudice (Doc. 18),

      IT IS ORDERED that this action is DISMISSED WITH PREJUDICE, the

parties to bear their own costs and fees. All deadlines are vacated, and any pending

motions are denied as moot.

      DATED this 12th day of April, 2021.




                                       -1-
